DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to preliminary amendment filed on 4/9/2021. Claims 1-20 have been amended and are pending.

Priority
	Applicant’s claim for priority from foreign application no. CN201810031522.6 filed 1/12/2018, and PCT/CN2019/071662 filed 1/14/2019 has been acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/28/2020, 3/30/2021, 4/23/2021, and 8/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Regarding independent claim 1, and similarly independent claims 6, 11, and 16, the encoding diagram recited with respect to a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits is unclear. Additionally, the claim recites “matrices F2”, but is appears that F2 is a single matrix. It is unclear whether F2 includes multiple matrices, or if there are more than one F2 matrix. Clarification is required.

Regarding claim 2, and similarly claims 7, 12, and 17, the recitation the K to-be-encoded information bits are placed at the locations, in the zeroth layer in the encoding diagram, corresponding to the row location index set H is requires clarification. Specifically, it is unclear what the zeroth layer in the encoding diagram is referring to.

Regarding claim 3, and similarly claims 8, 13, and 18, the recitation a bit sequence C1N and that is in the row location index set H in the encoding diagram and a fixed bit is unclear. Clarification is required.

Any claims not specifically mentioned are rejection by virtue of their dependency to rejected base claims 1, 6, 11, and 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing independent claim 6, the claim(s) recite(s) mathematical concepts in Step 2A Prong 1 according to the limitations “configured to generate a bit sequence X1N, wherein X1N=D1NFN, FN is an N×N matrix, FN=F2⊗(log2(N)), FN is a Kronecker product of log2 N matrices F2, and F = [ 10 11 ]; N is a length of a mother code, D1N is a bit sequence obtained after an input bit sequence u1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits; K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1”. In view of the recited claimed features and in addition to the instant specification, the claimed limitations identified above are shown as mathematical concepts.

1N” is a post-solution activity, and hence these features are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The claim recites “encoding apparatus”, “input interface circuit”, “logic circuit”, and “output interface circuit” which are generic and conventional computer component as evidenced by Zee et al. (20170013525, pub. Jan. 12, 2017, par. [0046]), which are implementing the abstract idea identified above.

Independent claim 1 is the method claim corresponding to claim 6 and hence rejected according to the same reasons given above for claim 6.


In analyzing independent claim 11, the claim(s) recite(s) mathematical concepts in Step 2A Prong 1 according to the limitations “configured to generate a bit sequence X1N, wherein X1N=D1NFN, FN is an N×N matrix, FN=F2⊗(log2(N)), FN is a Kronecker product 2 N matrices F2, and F = [ 10 11 ]; N is a length of a mother code, D1N is a bit sequence obtained after an input bit sequence u1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits; K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1”. In view of the recited claimed features and in addition to the instant specification, the claimed limitations identified above are shown as mathematical concepts.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited elements of “a memory; and a processor coupled to the memory” are merely implementing the abstract idea identified above, and hence these features are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The claim recites “encoding apparatus”, “memory”, and “processor” which are generic and conventional computer component as evidenced by Zee et al. (20170013525, pub. Jan. 12, 2017, par. [0046]), which are implementing the abstract idea identified above.

1N, wherein X1N=D1NFN, FN is an N×N matrix, FN=F2⊗(log2(N)), FN is a Kronecker product of log2 N matrices F2, and F = [ 10 11 ]; N is a length of a mother code, D1N is a bit sequence obtained after an input bit sequence u1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits; K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1”. In view of the recited claimed features and in addition to the instant specification, the claimed limitations identified above are shown as mathematical concepts.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The recited element of a “non-transitory machine readable medium” is merely implementing the abstract idea identified above, and hence is not indicative of integration into a practical application.

The claim(s) does/do not include additional elements Step B that are sufficient to amount to significantly more than the judicial exception. The claim recites a “non-transitory machine readable medium” which is a generic and conventional computer 

Dependent claims 2-5, 7-10, 12-15, and 17-20 recite more details of the abstract idea by further limiting the bit sequence generation, encoding diagram, and location index set in their corresponding independent claims. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

Accordingly, for the reasons provided above, claims 1-20 are directed to an abstract idea and hence, not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (20160013887, pub. Jan. 14, 2016), hereinafter “Shen”, in view of Niu et al. (NPL: “Polar Codes: Primary Concepts and Practical Decoding Algorithms”, IEEE Communications Magazine, vol. 52, no. 7, pp. 192-203, pub. 15 July 2014), hereinafter “Niu”.

Regarding independent claim 1, Shen discloses:
A channel encoding method, comprising: 
obtaining a bit sequence X1N, wherein X1N=D1NFN (see Shen par. [0164]: obtaining the encoded first code word X1N by using the following formula: X1N=u1NGN, and see par. [0161]), FN is an N×N matrix, … , FN is a Kronecker product of log2N matrices F2, and F = [ 10 11 ] (see Shen, par. [0141]: An encoder generates a submatrix according to elements that are in a first matrix and respectively corresponding to a row index and a column index of an information bit index set, where the first matrix is BNF⊕nBN or F⊕n, BN is a transposed matrix, and F⊕n indicates an nth Kronecker product of F, where F is [ 1 0 1 1 ]); N is a length of a mother code, D1N is a bit sequence obtained after an input bit sequence u1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits (see Shen, par. [0135]: S301. An encoder performs Polar code encoding on a to-be-encoded first information bit to generate an encoded second code word, and see par. [0136]: S302. The encoder extracts, from the encoded second code word, a bit corresponding to a sequence number of an information bit index set, and uses the bit as a second bit vector, and see par. [0137]: First, the encoder performs Polar code encoding on the to-be-encoded first information bit and a frozen bit, and then extracts, from the encoded second code word, the bit corresponding to the sequence number of the information bit index set and uses the bit as the second bit vector, where the information bit index set is determined in a Polar code construction process, and see par. [0138]: S303. The encoder performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0145]: According to the channel encoding method provided in this embodiment, an encoder first performs, according to a submatrix, linear transformation on a to-be-encoded first information bit to generate a second bit vector, and then performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0146]: obtaining the second bit vector uB by using the following formula: uB=uA×GAA); …
… sending the bit sequence X1N (see Shen, Fig 10, par. [0212]: The encoder transmits, by using a channel, information obtained after Polar code encoding).

Shen does not disclose FN=F2⊗(log2(N)), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1; and …

However, Niu discloses FN=F2⊗(log2(N)) (see Niu, page 195, Fig 2, Column 1 lines 15-30: equation 1, and N=2n), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1 (see Niu, page 195, Fig 2, Column 1 lines 15-30: code length N = 2n, n = 1, 2, … , and information length K, the binary source block u = (u1, u2, … , uN) consists of K information bits and N – K frozen bits); and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1 (see Niu, pages 196 Fig 3, page 197 Col 2 lines 6-29: The hard messages propagated in the trellis are the estimation bits corresponding to the variable nodes designated as si,j, where I and j indicate the stage and level index in the trellis, respectively, 1 ≤ i ≤  n + 1, 1 ≤  j ≤  N); and …

Shen and Niu are analogous arts, because they are about polar encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shen, with the feature of Niu as described above, with the motivation to provide efficient decoding, as disclosed by Niu under ABSTRACT in page 192 lines 15-18.

Regarding claim 2, the combination of Shen and Niu further discloses wherein the bit sequence u1N comprises the K to-be-encoded information bits and N-K fixed bits, and the K to-be-encoded information bits are placed at the locations, in the zeroth layer in the encoding diagram, corresponding to the row location index set H (see Niu, page 195, Fig 2, Column 1 lines 15-30: code length N = 2n, n = 1, 2, … , and information length K, the binary source block u = (u1, u2, … , uN) consists of K information bits and N – K frozen bits, and see Shen, par. [0137]: First, the encoder performs Polar code encoding on the to-be-encoded first information bit and a frozen bit, and then extracts, from the encoded second code word, the bit corresponding to the sequence number of the information bit index set and uses the bit as the second bit vector, where the information bit index set is determined in a Polar code construction process. Another possible situation is: a Frozen bit index set is known; first, the information bit index set is determined according to the Frozen bit index set, and then the bit corresponding to the sequence number of the information bit index set is extracted from the encoded second code word and used as the second bit vector).

Regarding claim 3, the combination of Shen and Niu further discloses wherein D1N comprises a bit that corresponds to a bit sequence C1N and that is in the row location index set H in the encoding diagram and a fixed bit, and the bit sequence C1N is a bit sequence obtained after polar encoding is performed on u1N based on the encoding diagram (see Shen, par. [0161] – [0162]: uB is the second bit vector, uAC is the frozen bit, A is the information bit index set, AC is a frozen bit index set, GN.(A) includes a row corresponding to an index of A that is in the second matrix GN, GN.(AC) includes a row corresponding to an index of AC that is in GN).

Regarding claim 4, the combination of Shen and Niu further discloses wherein the layer location index set M comprises any one of the first layer to the (logm N−1)th layer (see Niu, pages 196 Fig 3, page 197 Col 2 lines 6-29: The hard messages propagated in the trellis are the estimation bits corresponding to the variable nodes designated as si,j, where I and j indicate the stage and level index in the trellis, respectively, 1 ≤ i ≤  n + 1, 1 ≤  j ≤  N).

Regarding claim 5, the combination of Shen and Niu further discloses wherein the layer location index set M is determined based on the row location index set H (see Niu, pages 196 Fig 3, page 197 Col 2 lines 6-29: The hard messages propagated in the trellis are the estimation bits corresponding to the variable nodes designated as si,j, where I and j indicate the stage and level index in the trellis, respectively, 1 ≤ i ≤  n + 1, 1 ≤  j ≤  N).

Regarding independent claim 6, Shen discloses:
An encoding apparatus (see Shen, Fig 10, 12, 13), comprising: 
an input interface circuit, configured to obtain K to-be-encoded information bits, wherein K is an integer greater than or equal to 1 (see Shen, par. [0219]: a first generating module 112 may include a first encoding unit 1121 and a first extracting unit 1122, where the first encoding unit 1121 is configured to perform Polar code encoding on a to-be-encoded first information bit to generate an encoded second code word, and the first extracting unit 1122 is configured to extract, from the encoded second code word, a bit corresponding to a sequence number of an information bit index set and use the bit as a second bit vector); 
a logic circuit (see Shen, Fig 13 items 112, 113), configured to generate a bit sequence X1N, wherein X1N=D1NFN (see Shen par. [0164]: obtaining the encoded first code word X1N by using the following formula: X1N=u1NGN, and see par. [0161]), FN is an N×N matrix, … FN is a Kronecker product of log2 N matrices F2, and F = [ 10 11 ] (see Shen, par. [0141]: An encoder generates a submatrix according to elements that are in a first matrix and respectively corresponding to a row index and a column index of an information bit index set, where the first matrix is BNF⊕nBN or F⊕n, BN is a transposed matrix, and F⊕n indicates an nth Kronecker product of F, where F is [ 1 0 1 1 ]); N is a length of a mother code, D1N is a bit sequence obtained after an input bit sequence u1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits (see Shen, par. [0135]: S301. An encoder performs Polar code encoding on a to-be-encoded first information bit to generate an encoded second code word, and see par. [0136]: S302. The encoder extracts, from the encoded second code word, a bit corresponding to a sequence number of an information bit index set, and uses the bit as a second bit vector, and see par. [0137]: First, the encoder performs Polar code encoding on the to-be-encoded first information bit and a frozen bit, and then extracts, from the encoded second code word, the bit corresponding to the sequence number of the information bit index set and uses the bit as the second bit vector, where the information bit index set is determined in a Polar code construction process, and see par. [0138]: S303. The encoder performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0145]: According to the channel encoding method provided in this embodiment, an encoder first performs, according to a submatrix, linear transformation on a to-be-encoded first information bit to generate a second bit vector, and then performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0146]: obtaining the second bit vector uB by using the following formula: uB=uA×GAA); …
… an output interface circuit, configured to output the bit sequence X1N (see Shen, Fig 10, par. [0212]: The encoder transmits, by using a channel, information obtained after Polar code encoding).

Shen does not disclose FN=F2⊗(log2(N)), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1; and …

However, Niu discloses FN=F2⊗(log2(N)) (see Niu, page 195, Fig 2, Column 1 lines 15-30: equation 1, and N=2n), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1 (see Niu, page 195, Fig 2, Column 1 lines 15-30: code length N = 2n, n = 1, 2, … , and information length K, the binary source block u = (u1, u2, … , uN) consists of K information bits and N – K frozen bits); and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1 (see Niu, pages 196 Fig 3, page 197 Col 2 lines 6-29: The hard messages propagated in the trellis are the estimation bits corresponding to the variable nodes designated as si,j, where I and j indicate the stage and level index in the trellis, respectively, 1 ≤ i ≤  n + 1, 1 ≤  j ≤  N); and …

Shen and Niu are analogous arts, because they are about polar encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shen, with the feature of Niu as described above, with the motivation to provide efficient decoding, as disclosed by Niu under ABSTRACT in page 192 lines 15-18.

Claim 7 is rejected according to the same reasons given above for claim 2.

Claim 8 is rejected according to the same reasons given above for claim 3.

Claim 9 is rejected according to the same reasons given above for claim 4.

Claim 10 is rejected according to the same reasons given above for claim 5.

Regarding independent claim 11, Shen discloses:
An encoding apparatus (see Shen, Fig 10, 12, 13, 14), comprising:
	a memory (see Shen, Fig 14, par. [0238]: memory 1404); and
a processor coupled to the memory (see Shen, Fig 4 item 1401, par. [0238] – [0242]), wherein the processor is configured to generate a bit sequence X1N, wherein X1N=D1NFN (see Shen par. [0164]: obtaining the encoded first code word X1N by using the following formula: X1N=u1NGN, and see par. [0161]), FN is an N×N matrix, … , FN is a Kronecker product of log2 N matrices F2, and F = [ 10 11 ] (see Shen, par. [0141]: An encoder generates a submatrix according to elements that are in a first matrix and respectively corresponding to a row index and a column index of an information bit index set, where the first matrix is BNF⊕nBN or F⊕n, BN is a transposed matrix, and F⊕n indicates an nth Kronecker product of F, where F is [ 1 0 1 1 ]); N is a length of a mother code, D1N is a bit sequence obtained after an input bit sequence u1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits (see Shen, par. [0135]: S301. An encoder performs Polar code encoding on a to-be-encoded first information bit to generate an encoded second code word, and see par. [0136]: S302. The encoder extracts, from the encoded second code word, a bit corresponding to a sequence number of an information bit index set, and uses the bit as a second bit vector, and see par. [0137]: First, the encoder performs Polar code encoding on the to-be-encoded first information bit and a frozen bit, and then extracts, from the encoded second code word, the bit corresponding to the sequence number of the information bit index set and uses the bit as the second bit vector, where the information bit index set is determined in a Polar code construction process, and see par. [0138]: S303. The encoder performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0145]: According to the channel encoding method provided in this embodiment, an encoder first performs, according to a submatrix, linear transformation on a to-be-encoded first information bit to generate a second bit vector, and then performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0146]: obtaining the second bit vector uB by using the following formula: uB=uA×GAA); …

Shen does not disclose FN=F2⊗(log2(N)), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1.

However, Niu discloses FN=F2⊗(log2(N)) (see Niu, page 195, Fig 2, Column 1 lines 15-30: equation 1, and N=2n), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1 (see Niu, page 195, Fig 2, Column 1 lines 15-30: code length N = 2n, n = 1, 2, … , and information length K, the binary source block u = (u1, u2, … , uN) consists of K information bits and N – K frozen bits); and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1 (see Niu, pages 196 Fig 3, page 197 Col 2 lines 6-29: The hard messages propagated in the trellis are the estimation bits corresponding to the variable nodes designated as si,j, where I and j indicate the stage and level index in the trellis, respectively, 1 ≤ i ≤  n + 1, 1 ≤  j ≤  N).

Shen and Niu are analogous arts, because they are about polar encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shen, with the feature of Niu as described above, with the motivation to provide efficient decoding, as disclosed by Niu under ABSTRACT in page 192 lines 15-18.

Claim 12 is rejected according to the same reasons given above for claim 2.

Claim 13 is rejected according to the same reasons given above for claim 3.

Claim 14 is rejected according to the same reasons given above for claim 4.

Claim 15 is rejected according to the same reasons given above for claim 5.

Regarding independent claim 16, Shen discloses:
A non-transitory machine readable medium comprising instructions that cause a data processing system to perform operations comprising (see Shen, Fig 14, par. [0238] – [0242]):
generating a bit sequence X1N, wherein X1N=D1NFN, (see Shen par. [0164]: obtaining the encoded first code word X1N by using the following formula: X1N=u1NGN, and see par. [0161]), FN is an N×N matrix, … , FN is a Kronecker product of log2 N matrices F2, and F = [ 10 11 ] (see Shen, par. [0141]: An encoder generates a submatrix according to elements that are in a first matrix and respectively corresponding to a row index and a column index of an information bit index set, where the first matrix is BNF⊕nBN or F⊕n, BN is a transposed matrix, and F⊕n indicates an nth Kronecker product of F, where F is [ 1 0 1 1 ]); N is a length of a mother code, D1N is a bit sequence obtained after an input bit sequence u1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits (see Shen, par. [0135]: S301. An encoder performs Polar code encoding on a to-be-encoded first information bit to generate an encoded second code word, and see par. [0136]: S302. The encoder extracts, from the encoded second code word, a bit corresponding to a sequence number of an information bit index set, and uses the bit as a second bit vector, and see par. [0137]: First, the encoder performs Polar code encoding on the to-be-encoded first information bit and a frozen bit, and then extracts, from the encoded second code word, the bit corresponding to the sequence number of the information bit index set and uses the bit as the second bit vector, where the information bit index set is determined in a Polar code construction process, and see par. [0138]: S303. The encoder performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0145]: According to the channel encoding method provided in this embodiment, an encoder first performs, according to a submatrix, linear transformation on a to-be-encoded first information bit to generate a second bit vector, and then performs Polar code encoding on the second bit vector to generate an encoded first code word, and see par. [0146]: obtaining the second bit vector uB by using the following formula: uB=uA×GAA); …

Shen does not disclose FN=F2⊗(log2(N)), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1.

However, Niu discloses FN=F2⊗(log2(N)) (see Niu, page 195, Fig 2, Column 1 lines 15-30: equation 1, and N=2n), and: 
… K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1 (see Niu, page 195, Fig 2, Column 1 lines 15-30: code length N = 2n, n = 1, 2, … , and information length K, the binary source block u = (u1, u2, … , uN) consists of K information bits and N – K frozen bits); and the locations of the K to-be-encoded information bits in the encoding diagram that has the mother code length of N comprise a row location index set H of the information bits in the encoding diagram and a layer location index set M of the information bits in the encoding diagram, 0≤H≤N, and 0<M≤logm N−1 (see Niu, pages 196 Fig 3, page 197 Col 2 lines 6-29: The hard messages propagated in the trellis are the estimation bits corresponding to the variable nodes designated as si,j, where I and j indicate the stage and level index in the trellis, respectively, 1 ≤ i ≤  n + 1, 1 ≤  j ≤  N).

Shen and Niu are analogous arts, because they are about polar encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shen, with the feature of Niu as described above, with the motivation to provide efficient decoding, as disclosed by Niu under ABSTRACT in page 192 lines 15-18.

Claim 17 is rejected according to the same reasons given above for claim 2.

Claim 18 is rejected according to the same reasons given above for claim 3.

Claim 19 is rejected according to the same reasons given above for claim 4.

Claim 20 is rejected according to the same reasons given above for claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (20160182187, pub. Jun. 23, 2016) discloses polar encoding in a wireless access system comprising the step of generating a generator matrix used for the polar encoder by puncturing a specific column of a mother generator matrix in which the specific column may be selected considering a priority according to a column index.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111